Citation Nr: 0913904	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  03-36 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, including lumbar scoliosis and degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to February 
1970, with additional service in the Reserves.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's application to reopen a 
claim for service connection for lumbar scoliosis.  
Subsequently, the RO reopened the claim.  In December 2005, 
the Veteran testified before the Board by videoconference 
from the RO.

In February 2006, the Board issued a decision which reopened 
the claim and denied service connection for a lumbar spine 
disability.  The Veteran appealed that February 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims.  In a March 2007 Memorandum Decision, the Court 
vacated the Board's decision and remanded the matter to the 
Board for readjudication.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008), 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claim and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

In October 2008, the Board remanded the claim for a VA 
examination to determine whether the Veteran's low back 
disability was aggravated during service or related to the 
condition that was present in service or claimed trauma in 
service.  Specifically, the VA examiner was asked to provide 
an opinion as to whether the Veteran's left scoliosis was 
related to his service, or was due to the natural progression 
of a congenital left leg length discrepancy, and whether the 
left scoliosis underwent a permanent increase during service.

In December 2008, a VA spine examination was conducted and an 
opinion was provided.  The examiner opined that the lumbar 
scoliosis could not be related to service based on available 
information that was present on induction to service.  Nor 
could degenerative disk disease of the lumbar spine be 
related to his service without resort to speculation.  The 
examiner also opined that if the Veteran's history that he 
injured his back during service was verified and accepted, it 
was as likely as not that he may have had mild aggravation of 
his lumbar spine condition during service, the level of which 
could not be determined without resort to mere speculation, 
but that aggravation from claimed trauma to the lower back 
during service was not the etiology of his scoliosis or 
degenerative disk disease of the lumbar spine.  However, it 
remains unclear whether the Veteran's scoliosis or low back 
disabilities are related to his service.  A remand by the 
Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, a remand for an etiological 
opinion and rationale, and to the extent necessary, an 
additional examination addressing whether the Veteran's 
scoliosis was aggravated by service, is necessary.  In this 
regard, the examiner on remand should specifically reconcile 
the opinion with the December 2008 VA opinion and any other 
opinions of record.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.
1.  Arrange for the VA examiner who 
provided the December 2008 opinion to 
review the Veteran's claims file and that 
review should be indicated in the 
examination report.  If this examiner is 
not available, please forward this request 
to another qualified examiner.  No further 
examination of the Veteran is necessary 
unless the examiner determines otherwise.  
The examiner should specifically attempt 
to reconcile the opinion with the December 
2008 VA opinion.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following 
opinions:

(a)  Is it as likely as not (50 percent 
probability or more) that the left 
scoliosis shown on examination five 
days after induction, later diagnosed 
as functional scoliosis secondary to 
leg length inequality, is related to 
any event or injury during the 
Veteran's service, including any 
objective evidence of trauma to his 
back during service?

(b)  Was the left scoliosis shown in 
service a natural progression of a 
congenital left leg length discrepancy?

(c)  Is there clear and unmistakable 
evidence that any low back disability, 
including left scoliosis, pre-existed 
the Veteran's service?

If so, is it as likely as not (50 
percent probability or more) that 
the preexisting low back 
disability, including left 
scoliosis, underwent a permanent 
increase in severity during or as 
a result of his service?  The 
examiner should specifically state 
whether any permanent increase in 
the underlying pathology was due 
to normal progression of the 
disorder.

(d)  Is it as likely as not (50 percent 
probability or more) that any current 
low back disability is related to the 
Veteran's service, including any 
complaints, findings, or diagnosis 
during service?

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

